Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Arguments
Applicant’s arguments, see pages 5-8, filed 6/28/2021, with respect to claims 1-12 have been fully considered and are persuasive.  The rejection of 35 U.S.C § 103 has been withdrawn. 
Claims 4-6 and 10-12 are cancelled.
 
Allowable Subject Matter
Claims 1-3 and 7-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1-3 and 7-9 are allowable over prior art of record (in particular, CHEN et al. (US 2019/0254117); Celik et al. (US 2013/0194933)) since the prior art reference(s) taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious as stated in the italic below.
Regarding claims 1 and 7, “based on the buffer becoming empty upon discarding the two or more data units, selecting a specific data unit among data units which have been submitted to a lower layer before a reception of the discard indication and have not been positively acknowledged; discarding the two or more data units except for the data units which have been submitted to the lower layer before the reception of the discard indication and which have not been positively acknowledged” in combination with other limitations recited in claims 1 and 7.
Note that new closet prior art MARTIN et al. (US 2018/0352511) discloses a method of operating a terminal device in a wireless telecommunications system, wherein the terminal device is configured to selectively switch between an active operating mode and a reduced-power operating mode, wherein the method comprises: communicating with a network entity to exchange a block of data between the terminal device and the network entity while the terminal device is in the active operating mode; determining when communications associated with the exchange of the block of data are complete; and in response to determining communications associated with the exchange of the block of data are complete, switching from the active operating mode to the reduced-power operating mode; wherein the terminal device supports a protocol stack comprising a physical, PHY, layer, a medium access control, MAC, layer, and a radio link control, RLC, layer, and determining when communications associated with the exchange of the block of data are complete and the device should switch to the low-power mode is performed by the radio link control, RLC, layer.
However, MARTIN et al. fails to disclose or render obvious the above italic limitations as claimed.

 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG LA whose telephone number is (571)272-2588.  The examiner can normally be reached on Monday to Friday 8am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/PHONG LA/Primary Examiner, Art Unit 2469